internal_revenue_service number release date uil nos cc fip plr-119217-00 date taxpayer parent subsidiary commercial ic state date a year year year x this responds to the letter dated date submitted on behalf of taxpayer by its representative taxpayer requests a letter_ruling to support its request for change in accounting_method for to the method required under sec_832 for insurance_companies subject_to tax under sec_831 the principal rulings requested are that certain mechanical protection contracts issued by taxpayer are insurance contracts for federal_income_tax purposes taxpayer is an insurance_company for federal_income_tax purposes and taxpayer will be entitled to deduct as reinsurance premiums amounts paid to an unrelated insurance_company in connection with the transactions described below taxpayer was incorporated in state on date a and is principally engaged in the provision facts of motor_vehicle protection plans taxpayer is not recognized as an insurance_company under the laws of state all of the stock of taxpayer is owned by parent which is a holding_company also incorporated under the laws of state in turn taxpayer owns all of the stock of subsidiary which is incorporated under the laws of state and provides computer related support taxpayer and subsidiary are includible members in parent’s consolidated_income_tax_return automobile dealers unrelated to taxpayer offer the purchasers of new and used vehicles the opportunity to purchase vehicle protection contracts under taxpayer’s program the vehicle protection contracts are designed to provide the purchaser with coverage in the event of a mechanical breakdown not otherwise covered by the manufacturer or automobile dealer numerous plans are available to vehicle purchasers based upon the type of coverage desired the length of coverage desired and the year and mileage of the vehicle to be covered the vehicle protection plans in taxpayer’s program include both a dealer obligor plan and an administrator or taxpayer obligor plan the type of plan offered is determined based upon whether or not state law allows an automobile dealer to sell a taxpayer administrator obligor plan the primary difference between these two plans is the identity of the party the purchaser enters into the agreement with under a dealer obligor plan the dealer is a party to the agreement with the purchaser and technically is the party that is responsible for reimbursing the purchaser under a taxpayer obligor plan taxpayer is the party responsible for reimbursing the purchaser when it is required by state law that a commercial insurance_company be responsible for a dealer obligor contract the contract is insured by commercial ic a stock nonlife insurance_company and independent third party similarly when required by state law taxpayer reinsures its taxpayer obligor responsibilities pursuant to its vehicle protection contracts with commercial ic the varying state law requirements result in four categories of vehicle protection contracts dealer obligor contracts insured with commercial ic dealer obligor contracts in which taxpayer assumes and retains the insurance risks taxpayer obligor contracts on which taxpayer retains all of the insurance risks and taxpayer obligor contracts in which taxpayer has shifted the insurance risks over to commercial ic the latter three categories of contracts collectively will be referred to in this letter as the qualifying contracts the receipts related to the qualifying contracts are approximately of taxpayer’s vehicle protection contracts receipts and in any event receipts from these contracts are expected to remain significantly greater than of total receipts from taxpayer’s vehicle protection contract program taxpayer also recognizes a small amount of income less than of its receipts of vehicle protection plans from dividends interest and capital_gains this income is primarily attributable to the holding of cash and marketable_securities to meet its liabilities under the vehicle protection plans it issues although all of the insurance risks in this first category of dealer obligor contracts ultimately reside in commercial ic these contracts are still administered through taxpayer’s vehicle protection plan program due to a number of factors inter alia uncertainty as to the state law characterization of the various relationships we were unable to determine the precise nature of taxpayer’s role with respect to first category of dealer obligor contracts the price of any particular plan is negotiated between the automobile dealer and the purchaser taxpayer does not set the price at which the plan is ultimately sold to the purchaser taxpayer establishes a fixed cost that it charges the automobile dealer for each plan the automobile dealer retains any amount charged the purchaser in excess of this fixed cost the fixed cost includes an amount allocable to insure the plan and an amount allocable to administer the plan funds are remitted by the automobile dealer to taxpayer in either the full amount for which the vehicle protection plan was sold to the purchaser or the fixed cost charged the automobile dealer by taxpayer in the event the automobile dealer remits the full amount_paid by the purchaser taxpayer issues a check to the dealer for any amounts in excess of the dealer’s fixed cost for the vehicle protection plans sold the issuance of these checks to the dealer is not necessarily done on an as sold basis but rather is done at some regular interval such as monthly the purchaser of one of taxpayer’s vehicle protection plans follows certain procedures in order to make a proper claim for example the purchaser or representative of the repair facility contacts taxpayer before any work is performed for authorization taxpayer makes a diagnosis and a determination of covered items subject_to the terms and conditions of the agreement taxpayer then issues an authorization number after ensuring that the claim is complete payment is made by taxpayer to the agreement holder or the repair facility taxpayer’s plan also contains an emergency road plan benefit under this feature a purchaser is provided an telephone number and certain minor repairs up to a cost of dollar_figure per incident are provided taxpayer maintains an office staff in excess of x people in order to handle the administration of the vehicle protection plans it issues taxpayer does not however perform any of the repair services covered pursuant to these vehicle protection plans taxpayer has calculated reserves based upon claim statistics from thousands of fully earned out and expired service agreements taxpayer has established systems that allow it to track its claim experience by each type of service agreement that it offers or has offered in the past law and analysis sec_831 of the internal_revenue_code provides that taxes as computed in sec_11 are imposed for each taxable_year on the taxable_income of each insurance_company other than a life_insurance_company insurance_companies subject_to tax under sec_831 of the code are required to determine gross_income under sec_832 sec_832 provides that one of the items taken into this provides taxpayer with statistics as to claim frequency and severity on a particular term ie months big_number miles months big_number miles etc a particular level of coverage and a particular mileage band for example taxpayer has provided an expired agreements report that shows the performance of over big_number fully earned agreements between year and year account is the combined gross amount earned during the taxable_year from investment_income and from underwriting_income computed on the basis of the underwriting and investment exhibit of the annual_statement approved by the national association of insurance commissioners sec_832 defines underwriting_income as premiums earned on insurance contracts during the taxable_year less losses_incurred and expenses_incurred sec_832 provides that premiums earned on insurance contracts during the taxable_year is the amount generally computed as follows from the amount of gross premiums written on insurance contracts during the taxable_year deduct return_premiums and premiums_paid for reinsurance and to the amount determine in add of the unearned premiums on outstanding business at the end of the preceding_taxable_year and deduct of the unearned premiums on outstanding business at the end of the taxable_year sec_1_831-3 of the income_tax regulations provides that for purposes of sec_831 and sec_832 of the code the term_insurance companies means only those companies that qualify as insurance_companies under the definition in former sec_1_801-1 now sec_1_801-3 of the regulations sec_1_801-3 of the regulations provides that the term_insurance company means a company whose primary and predominant business activity during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies sec_1_801-3 further provides that though the company’s name charter powers and subjection to state insurance laws are significant in determining the business that a company is authorized and intends to carry on it is the character of the business actually done in the taxable_year that determines whether the company is taxable as an insurance_company under the code see also 285_us_182 to the same effect as the regulation revrul_83_172 1983_2_cb_107 holding that the taxpayer was an insurance_company as defined in sec_1_801-3 notwithstanding that the taxpayer was not recognized as an insurance_company for state law purposes neither the code nor the regulations define the terms insurance or insurance_contract the accepted definition of insurance for federal_income_tax purposes related back to 312_us_531 in which the supreme court stated that h istorically and commonly insurance involves risk-shifting and risk-distributing case law has defined insurance as involv ing a contract whereby for an adequate_consideration one party undertakes to indemnify another against a loss arising from certain specified contingencies or perils i t is contractual security against possible anticipated loss see 199_f2d_508 7th cir in addition the risk transferred must be risk of economic loss 572_f2d_1190 7th cir cert_denied 439_us_835 risk shifting occurs when a person facing the possibility of an economic loss transfers some or all of the financial consequences of the potential loss to the insurer see revrul_92_93 1992_2_cb_45 if the insured has shifted its risk to the insurer then a loss by the insured does not affect the insured because the loss is offset by the insurance payment see 811_f2d_1297 9th cir risk_distribution incorporates the statistical phenomenon known as the law of large numbers see cloughtery packing co f 2d pincite when additional statistically independent risk exposures are insured an insurance company’s potential total loss increases as does the uncertainty regarding the amount of that loss see revrul_89_61 1989_1_cb_75 as uncertainty regarding the company’s total loss increases however there is an increase in the predictability of the insurance company’s average loss total loss divided by the number of exposure units due to this increase in predictability there is a downward trend in the amount of capital a company needs per risk unit to remain at a given level of solvency see revrul_89_61 see also clougherty packing co f 2d pincite based on the information submitted we conclude that for federal_income_tax purposes the qualifying contracts are insurance contracts not prepaid service contracts unlike prepaid service contracts the qualifying contracts are aleatory contracts under which taxpayer for a fixed price is obligated to indemnify the purchaser or dealer for economic loss not covered by the manufacturer’s warranty arising from the mechanical breakdown of and repair expense to a purchased automobile these contracts are not prepaid service contracts because taxpayer does not provide any repair services further by accepting a large number of risks taxpayer has distributed the risk of loss under the qualifying vehicle protection contracts so as to make the average loss more predictable based on taxpayer’s representations concerning its business activities in providing the qualifying contracts we find taxpayer’s primary and predominant business activity during was the issuing of the qualifying contracts which we conclude are insurance contracts for federal_income_tax purposes thus under sec_1_801-3 of the regulations taxpayer qualifies as an insurance_company for purposes of sec_831 of the code conclusions for the qualifying contracts ie the dealer obligor contracts in which taxpayer has assumed and retained the insurance risks taxpayer obligor contracts on which it retains all of the insurance risks and taxpayer obligor contracts in which taxpayer has reinsured the risks over to commercial ic are considered insurance contracts issued by taxpayer for federal tax purposes in taxpayer is taxable under sec_831 as an insurance_company other than a life_insurance_company in taxpayer is entitled to deduct premiums_paid to commercial ic under the provisions of sec_832 with respect to taxpayer obligor contracts whereby commercial ic indemnifies it against losses under the provisions of sec_832 in its date letter taxpayer requested two additional rulings that relate to the deduction of unearned_premium reserves and the sec_481 adjustment associated with its proposed change_of method_of_accounting we are not responding to those requests in this letter while these are important questions to taxpayer they are more appropriately addressed during our consideration of taxpayer’s application_for change in accounting_method caveats except as expressly provided herein no opinion is expressed concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no opinion is expressed as to whether taxpayer is the issuer of insurance contracts to the dealers under the dealer obligor plan which are fully covered by commercial ic no ruling has been requested and no opinion is expressed concerning whether taxpayer’s gross premiums written include the entire amount the purchasers of the vehicle protection contracts pay to the participating dealers for their contracts no ruling has been requested and no opinion is expressed concerning what amount if any paid_by the purchasers of the vehicle protection contracts and retained by the participating dealers is deductible as a commission expense by taxpayer the rulings contained in this letter are based upon information and representations submitted by taxpayer while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent provided the internal_revenue_service approves taxpayer’s request to change its method_of_accounting for the transactions described in this letter copies of this letter must be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which that change is effected pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely acting associate chief_counsel financial institutions and products by mark smith chief branch
